668 S.E.2d 665 (2008)
In re William Jerald COOK.
No. S08Z0218.
Supreme Court of Georgia.
October 6, 2008.
Reconsideration Denied November 3, 2008.
Joshua Joseph Smith, Dalton, for Appellant.
Thurbert E. Baker, Atty. Gen., Debrae' Charlene Kennedy, Asst. Atty. Gen., Sarah Evans Lockwood, Office of Bar Admissions, Atlanta, for Appellee.
PER CURIAM.
William Jerald Cook appeals from the final decision of the Board to Determine Fitness of Bar Applicants denying his application for certification of fitness to practice law. For the reasons that follow, we affirm the Board's decision.
"Throughout the application process, the burden clearly rests upon the applicant to prove that he possesses the requisite character and moral fitness to practice law."[1] Here, because Cook has a criminal record, he must also prove by clear and convincing evidence that, after the conviction, he has fully and completely rehabilitated himself.[2] Moreover, "`[b]ecause the Board's and this Court's primary concern in admitting persons to the practice of law is the protection of the public, any doubts must be resolved against the applicant and in favor of protecting the public.'"[3]
Although Cook has made some admirable efforts to rehabilitate his life since he was convicted of certain crimes in 1986, the *666 record also shows that he misrepresented the circumstances of the crime when he was in prison in order to obtain an early release, that he misrepresented the circumstances of the crime when he applied to college in 1993, and that he again misrepresented the circumstances of the crime when he first applied for certification of fitness to practice law. These factors, along with others, lead us to conclude that Cook has not carried his burdens to prove either that he has fully and completely rehabilitated himself since his conviction or that he has the requisite character and moral fitness to practice law.
For these reasons, we affirm the denial of Cook's application for certification of fitness to practice law.
Decision affirmed.
All the Justices concur.
NOTES
[1]  In re Jenkins, 278 Ga. 529, 530-531, 603 S.E.2d 218 (2004). Accord In the Matter of White, 283 Ga. 74, 75, 656 S.E.2d 527 (2008)
[2]  In re Lee, 275 Ga. 763, 764, 571 S.E.2d 720 (2002).
[3]  Id. at 531, 603 S.E.2d 218 quoting In re C.R.W., 267 Ga. 534, 535, 481 S.E.2d 511 (1997).